internal_revenue_service number release date index number ---------------- ------------------------------------------------------- ------------------------------------------------- ---------------------------------------------------- ----------------------- ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-134997-06 date date ------------ ------------- ---------------------------- ------------------------ ------------------------------------------------- ------------------------ legend taxpayer state a parent reit state b date c operating partnership property d llc property d dear ------------ this responds to your request for a private_letter_ruling dated date regarding sec_1031 of the internal_revenue_code facts ------------------------------------------------ ------------------------ ------------------------------------------- -------------------------- -------------------- plr-134997-06 taxpayer is a state a limited_liability_company llc that is taxed as a partnership taxpayer is an affiliate of parent reit a publicly held real_estate_investment_trust reit organized in state b that elected to be taxed as a reit beginning with its taxable_year ended on date c parent reit is the sole general_partner and percent owner of operating partnership a state a limited_partnership that is classified as a partnership for federal_income_tax purposes operating partnership owns a percent interest in taxpayer and is the managing member operating partnership also is sole owner of various entities that have each filed an election under sec_856 to be treated as a taxable_reit_subsidiary of taxpayer taxpayer owns multiple parcels of real_property through separate llc’s and partnerships taxpayer owns all of property d llc a disregarded_entity that owns property d an office and retail property taxpayer has owned and held property d for more than two years in its business of leasing space to tenants taxpayer proposes the following transaction taxpayer will agree to transfer all its membership interest in property d llc to a taxable_reit_subsidiary buyer trs for an amount of cash equal to its fair_market_value sale agreement taxpayer will enter into an agreement with an unrelated party to act as a qualified_intermediary qi as defined in sec_1_1031_k_-1 of the income_tax regulations in the taxpayer’s exchange the qi will not be a disqualified_person with respect to taxpayer within the meaning of sec_1_1031_k_-1 taxpayer will assign to qi its rights to receive all proceeds payable by buyer trs in the sales agreement buyer trs will pay the price stated in the sale agreement to qi and taxpayer will convey its interest in property d llc to buyer trs taxpayer will identify a limited number of replacement properties to qi within days after the transfer of its interest in property d llc to buyer trs in compliance with sec_1_1031_k_-1 and c taxpayer will direct qi to acquire and transfer to taxpayer one or more of the designated replacement properties within days after taxpayer’s transfer of its interest in property d llc plr-134997-06 buyer trs anticipates selling some or all of the property it acquired from taxpayer within two years from the date of its acquisition by buyer trs taxpayer and buyer trs are related within the meaning of sec_1031 statement of law sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 sets forth special rules for exchanges between related_persons sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer in accordance with sec_1031 with respect to the exchange and c within years of the date of the last transfer that was part of the exchange either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized any gain_or_loss the taxpayer is required to recognize by reason of sec_1031 is taken into account as of the date of the disposition of the property received in the exchange the second_disposition sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction is set up to avoid the restrictions on exchanges between related_persons sec_1031 operates to prevent nonrecognition of the gain_or_loss on the exchange analysis in the present case sec_1031 is not applicable to currently tax taxpayer’s disposition of property d because taxpayer is exchanging property with a qi that is not a related_person however sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus sec_1031 will not apply if taxpayer's exchange is structured to avoid the purposes of sec_1031 both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have although taxpayer transferred its interest in property d llc a disregarded_entity the sale of such interest is treated as a sale of the assets of the disregarded_entity for federal_income_tax purposes revrul_99_5 1999_1_cb_434 plr-134997-06 engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect 'cashed out' of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the committee reports also included the following example of when sec_1031 applies if a taxpayer pursuant to a pre-arranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite s print no pincite in revrul_2002_83 the service discussed and applied sec_1031 to the following facts individual a owns real_property property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex individual b owns real_property property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex both property and property are held for investment within the meaning of sec_1031 a and b are related_persons within the meaning of sec_267 c an individual unrelated to a and b wishes to acquire property from a a enters into an agreement for the transfers of property and property with b c and a qualified_intermediary qi qi is unrelated to a and b pursuant to their agreement on date a transfers property to qi and qi transfers property to c for dollar_figurex on date qi acquires property from b pays b the dollar_figurex sale proceeds from qi's sale of property and transfers property to a in analyzing these facts under sec_1031 the service quoted the legislative_history cited above for the proposition that sec_1031 is intended to apply to situations in which related parties effectuate like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in such case the original exchange should not be accorded nonrecognition treatment under the facts in the revenue_ruling a and b were attempting to sell property to an unrelated party while using the substituted_basis rule_of sec_1031 to reduce the gain on such sale from dollar_figurex to dollar_figure this allowed the parties to cash_out of their investment in property without the recognition of gain the service concluded that the transaction was structured to avoid plr-134997-06 the purposes of sec_1031 and therefore a had gain of dollar_figurex on its transfer of property in the present case taxpayer and buyer trs are not exchanging properties either directly or through the qi buyer trs did not own prior to the exchange any property that taxpayer will acquire in the exchange rather prior to the exchange taxpayer owns property d and buyer trs the related_person will acquire property d by purchasing it for a fair_market_value price from the qi thus because there is no transaction or series of transactions structured to avoid the purposes of sec_1031 sec_1031 is not applicable in addition because sec_1031 and sec_1031 are not applicable the restriction contained in sec_1031 on disposition of the relinquished_property or the replacement_property within two years of acquisition does not apply ruling based on the facts and representations submitted by taxpayer we rule that sec_1031 will not apply to trigger recognition of any gain realized when taxpayer i transfers the relinquished_property to buyer trs a related_person for cash consideration received by the qi ii acquires like-kind replacement_property from an unrelated_person through the qi and iii buyer trs disposes of some or all of taxpayer’s relinquished_property within two years of the acquisition disclaimers these rulings relate only to the application of sec_1031 to the exchanges described above no opinion is expressed regarding whether the other requirements of sec_1031 have been satisfied in addition no opinion is expressed regarding whether parent reit qualifies as a reit for federal_income_tax purposes finally except as specifically provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in plr-134997-06 accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to taxpayer sec_6110 k provides that it may not be cited as precedent pursuant to a power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representative sincerely michael j montemurrro chief branch income_tax accounting
